Citation Nr: 0308898	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a lumbosacral microdiskectomy, 
with recurrent back pain and numbness of the right foot.

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

3.  Entitlement to an effective date prior to July 11, 2000 
for the grant of service connection for a low back disorder 
and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to April 1972 
and from June 1982 to June 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (RO) which granted service connection for 
residuals of a lumbosacral microdiskectomy, with recurrent 
back pain and numbness of the right foot, and for bilateral 
hearing loss.  A 20 percent disability evaluation was 
assigned for the veteran's back disorder and a noncompensable 
disability evaluation was assigned for the veteran's hearing 
loss, effective July 11, 2000.  The veteran's claims file was 
subsequently transferred to the San Diego, California RO.

The issues of entitlement to an initial disability evaluation 
in excess of 20 percent for residuals of a lumbosacral 
microdiskectomy, with recurrent back pain and numbness of the 
right foot, and entitlement to an initial compensable 
disability evaluation for bilateral hearing loss, will be 
addressed by the Board in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's claim for service connection for a low back 
disorder and for bilateral hearing loss was received by the 
RO on June 23, 2000.


CONCLUSION OF LAW

The requirements for an effective date of July 1, 1999 for 
service connection of residuals of a lumbosacral 
microdiskectomy with recurrent back pain and numbness of the 
right foot and bilateral hearing loss have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2002).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's February 2001 
rating decision granting service connection for residuals of 
a lumbosacral microdiskectomy, with recurrent back pain and 
numbness of the right foot, and for bilateral hearing loss, 
and assigning an effective date of July 11, 2000 is 
incorrect.  Specifically, the veteran argues that he was 
entitled to service connection from July 1, 1999, on the 
basis that his claim was received by the RO in June 2000.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2001 
rating decision and the March 2002 statement of the case 
issued in connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified him 
of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant an 
earlier effective date for service connection, as well as 
provided a detailed explanation of why the requested benefit 
was not granted.  In addition, the March 2002 statement of 
the case included the criteria for granting an earlier 
effective date, as well as other regulations pertaining to 
his claim.  Similarly, the March 2002 statement of the case 
notified the veteran of the provisions of the VCAA and what 
the VA's and the veteran's responsibilities were under the 
Act, including the division of responsibility in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, post-service 
medical records, and a VA examination report have been 
obtained.  The veteran and his representative have not made 
the Board aware of any additional evidence that should be 
obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by the VA within one year after separation from 
service; otherwise, the effective date will be the date the 
VA receives the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which was 
dated July 1, 1999, with a VA Form 21-4142, Authorization for 
Release of Information, dated June 15, 2000.  The veteran's 
claims form was stamped by the mailroom, in two locations, as 
being received on June 23, 2000.  However, one of these 
stamped locations was subsequently changed, in ink, to read 
July 11, 2000, and a third stamp also had the date July 11, 
2000 written on it.  In February 2001, the RO issued a rating 
decision, granting service connection for the veteran's 
residuals of a lumbosacral microdiskectomy with recurrent 
back pain and numbness of the right foot and for his 
bilateral hearing loss were granted, and 20 percent and 
noncompensable disability evaluations were assigned, 
respectively.  An effective date of July 11, 2000 was 
assigned for service connection of both disorders.  The 
veteran was notified in a March 2001 letter from the RO.

In June 2001, the veteran filed a notice of disagreement with 
the effective date assigned for the aforementioned 
disabilities.  The veteran asserted that he sent his claim 
via registered mail and that he received a signature-receipt 
indicating that his claim was received by the Washington, 
D.C. RO on June 23, 2000.  In November 2001, the veteran 
submitted a photocopy of the signature-receipt from the U.S. 
Postal Service, which confirmed that his claim was delivered 
to the Washington, D.C. RO on June 23, 2000.  The veteran's 
claims file was transferred to the San Diego, California RO, 
and, in the March 2002 statement of the case, the RO denied 
entitlement to an effective date prior to July 11, 2000.  The 
veteran perfected his appeal.

The Board finds that, under 38 C.F.R. § 3.400(b)(2), July 1, 
1999 is the appropriate date for the grant of service 
connection for the veteran's residuals of a lumbosacral 
microdiskectomy, with recurrent back pain and numbness of the 
right foot, and for bilateral hearing loss.  In this regard, 
the evidence clearly indicates that the Washington, D.C. RO 
received the veteran's claims for service connection on June 
23, 2000, which was within one year of the veteran's June 30, 
1999 discharge from service.  See McColley v. West, 13 Vet. 
App. 553, 556-557 (2000) ("An award . . . is not contingent 
on the 'mailing' of the required evidence, but rather its 
'receipt' by VA.").  As the effective date of the award of 
benefits to the veteran is one day following the date of the 
veteran's separation from active service, where the claim for 
service connection is received within one year of the 
veteran's separation from service, the effective date of the 
veteran's award of service connection for his low back 
disability and bilateral hearing loss should be July 1, 1999. 

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to an 
effective date of July 1, 1999 for service connection of the 
veteran's low back disorder and bilateral hearing loss.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an effective date of July 1, 1999 for the 
grant of service connection for a low back disorder and 
bilateral hearing loss is granted.


REMAND

The veteran claims entitlement to an initial disability 
evaluation in excess of 20 percent for residuals of a 
lumbosacral microdiskectomy, with recurrent back pain and 
numbness of the right foot, and entitlement to an initial 
compensable disability evaluation for bilateral hearing loss.  
A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

A preliminary review of the record indicates that the 
veteran, in his June 2001, notice of disagreement, informed 
the RO that he had an MRI of his upper and lower back earlier 
in 2001, while abroad, and offered to provide a copy of the 
report to the RO.  However, it does not appear that the RO 
made any attempts to obtain the radiology report from the 
veteran or made any attempts to determine the name and 
address of the provider, so that a report could be obtained 
directly from that provider.  In addition, the veteran, in an 
undated letter to the Board, indicated that he received a 
physical examination at the San Diego Naval Medical Center, 
and provided the name and address of the facility.  
Nonetheless, a report from the veteran's examination is not 
of record.  Further, it is unclear from the veteran's claims 
file whether all of the veteran's post-service treatment 
records are currently associated with the veteran's claims 
file.  As such, the Board finds that such records would be 
relevant to the veteran's claim for service connection and 
should be associated with his claims file.  

Additionally, the Board notes that the veteran was afforded a 
VA examination in November 2000 in connection with his claim 
for service connection of his low back disorder.  A report of 
that examination is associated with the veteran's claims 
file.  Although the examination report discusses the 
veteran's complaints and the results of a physical 
examination of the veteran, the examination report does not 
include the clinical findings necessary to evaluate the 
veteran's disability under the Schedule for Rating 
Disabilities, and more specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In this regard, the Board observes 
that the VA examination did not include clinical findings as 
to any limitation of motion of the veteran's lumbar spine, 
nor did the examination include findings as to whether the 
veteran had any symptoms of sciatic neuropathy or orthopedic 
symptoms with osteo-arthritic changes.  In addition, the VA 
examination, in combination with the absence of recent 
treatment records, raises questions as to whether the veteran 
has incapacitating episodes, as defined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (August 22, 2002).  Therefore, the Board 
finds that the veteran should be afforded an additional VA 
examination to determine the veteran's current level of 
impairment.

Likewise, the Board acknowledges that the veteran received an 
audiological evaluation at the November 2000 VA examination.  
However, the results of the audiogram, other than a statement 
indicating that the audiogram demonstrated bilateral hearing 
loss, were not associated with the examination report.  
Moreover, the veteran's more recent, January 2001, VA 
audiological evaluation failed to enumerate the veteran's 
pure-tone threshold averages and Maryland CNC speech 
discrimination scores.  Thus, the Board finds that the 
veteran should be afforded an additional VA examination to 
determine the veteran's current level of hearing loss.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
residuals of a lumbosacral 
microdiskectomy with recurrent back pain 
and numbness of the right foot and for 
his bilateral hearing loss since his June 
1999 discharge.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file.

2.   Following the receipt of the 
veteran's treatment records, the veteran 
should be afforded an orthopedic 
examination to determine the severity and 
manifestations of the veteran's residuals 
of a lumbosacral microdiskectomy with 
recurrent back pain and numbness of the 
right foot, including clinical findings 
correlating with the pertinent schedular 
criteria.  The examining physician should 
review the claims file and conduct all 
indicated evaluation, studies, and tests, 
as well as report pertinent medical 
complaints, symptoms and clinical 
findings in detail.  The examiner is 
requested to review the veteran's records 
with a view towards assessing the 
veteran's current level of impairment due 
to his low back disorder.  The examiner 
is requested to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected low back disorder.  In 
addition, the examiner must also provide 
complete medical rationale for all 
conclusions and opinions offered.  The 
examiner should also attempt to quantify 
the degree of impairment of the veteran's 
lumbosacral spine, in terms of the 
nomenclature set forth in the rating 
criteria, 38 C.F.R. § 4.71a, particularly 
the current and former versions of  
Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) and 
67 Fed. Reg. 54,345-54,349 (2002).  In 
particular, the examiner is requested to 
provide findings pertaining to range of 
motion for the veteran's lumbosacral 
spine, including a comparison of the 
veteran's range of motion to normal range 
of motion, as well as neurological and 
orthopedic findings.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

3. The veteran should be afforded an 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine the nature 
and severity of his bilateral hearing 
loss.  The veteran's VA claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and speech 
discrimination scores.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

